         Case 3:07-cr-00559-JAJ-TJS Document 789 Filed 09/09/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                EASTERN DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                              No. 3:07-cr-0559-JAJ
 vs.
 WILLIAM SANTA COMBS,
                                                               ORDER
                Defendant.

         This matter comes before the court pursuant to a motion filed by defendant pursuant
to 18 U.S.C. § 3582(c)(1)(A), seeking a modification of the term of his imprisonment to time
served and commencement of a term of supervised release previously imposed.
Alternatively, defendant requests this Court transfer him to home confinement. The Court
finds:
         1.    Defendant was sentenced on January 12, 2009, in the United States District
Court for the Southern District of Iowa, to a 300-month term of imprisonment followed by
a 5-year term of supervised release. [Dkt. 438]. On December 20, 2011, defendant’s
sentence was reduced to 262 months. [Dkt. 532]. On December 22, 2014, defendant’s
sentence was reduced to 210 months. [Dkt. 622].
         2.    Defendant claims that he should receive compassionate release under 18
U.S.C. § 3582(c)(1)(A), based on the combination of his family circumstances, his medical
conditions and the ongoing COVID-19 pandemic. Defendant, age 51, has Type II diabetes.
He also argues that his four children need his support and that his wife needs his support
because of her age and COVID-19 risk. [Dkt. 785, at 2–4].
         3.    Title 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018
(FSA), Pub. L. No. 115-391, 132 Stat. 5194 (2018), now authorizes the Court to modify a
term of imprisonment upon a finding that extraordinary and compelling reasons warrant the
reduction.     Compassionate release is not mandatory, even if the court finds an
      Case 3:07-cr-00559-JAJ-TJS Document 789 Filed 09/09/20 Page 2 of 5




“extraordinary and compelling reason,” however. See, e.g., United States v. Chambliss, 948
F.3d 691, 693 (5th Cir. 2020). Instead, whether to grant such a reduction involves a 4-step
analytical scheme, considering the following issues in succession: (1) timing or satisfaction
of administrative requirements, see 18 U.S.C. § 3582(c)(1)(A); (2) extraordinary or
compelling reasons, see id. at 3582(c)(1)(A)(i); (3) lack of danger to any other person or the
community, see U.S.S.G. § 1.B.1.13 (applicable policy statement); and (4) § 3553(a) factors,
18 U.S.C. § 3582(c)(1)(A). Cf. Chambliss, 948 F.3d at 692-94.
              A.     At the first step, the administrative exhaustion requirement is satisfied
       [1] if “the defendant has fully exhausted all administrative rights to appeal a failure
       of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or [2] there has
       been a “lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis
       added). Some courts consider this exhaustion requirement to be a claim-processing
       rule subject to possible equitable tolling, but most consider it jurisdictional or
       otherwise mandatory. Compare, e.g., United States v. Smith, No. 12 CR. 133 (JFK),
       2020 WL 1849748, at *3 (S.D.N.Y. Apr. 13, 2020) (exhaustion is non-jurisdictional),
       with, e.g., United States v. Lugo, No. 2:19-CR-00056-JAW, 2020 WL 1821010, at *3
       (D. Me. Apr. 10, 2020) (even if the exhaustion requirement was not jurisdiction, it
       was “both clear and mandatory,” so that the court could not read an exception into it);
       United States v. Johnson, No. RDC-14-0441, 2020 WL 1663360, at *3–6 (D. Md.
       Apr. 3, 2020) (concluding that § 3582(c)(1)(A)’s exhaustion requirement is
       jurisdictional and, regardless, there are no exceptions to the exhaustion requirement).
              B.     At the second step of the analysis, the defendant must show
       “extraordinary and compelling reasons” warranting a reduction. Section 3582(c)(1)
       does not define such reasons. The Sentencing Guidelines do identify such reasons
       in U.S.S.G. § 1B1.13, cmt. n.1, however. A defendant’s medical conditions may
       constitute extraordinary and compelling reasons only if the defendant is suffering
                                             2
      Case 3:07-cr-00559-JAJ-TJS Document 789 Filed 09/09/20 Page 3 of 5




       from a terminal illness, or if he is “(I) suffering from a serious physical or medical
       condition, (II) suffering from a serious functional or cognitive impairment, or (III)
       experiencing deteriorating physical or mental health because of the aging process”
       and the condition substantially diminishes the defendant’s ability to provide self-care
       in prison. Id. A defendant’s family circumstances only constitute “extraordinary and
       compelling reasons” when defendant has experienced either “(i) The death or
       incapacitation of the caregiver of the defendant’s minor child or minor children. [or]
       (ii) The incapacitation of the defendant’s spouse or registered partner when the
       defendant would be the only available caregiver for the spouse or registered partner.”
       Id.
                 C.     At the third step, compassionate release is appropriate only where “the
       defendant is not a danger to the safety of any other person or to the community, as
       provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2); see also United States v.
       Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *5 (N.D. Iowa Jan. 8, 2020)
       (setting out the § 3142(g) factors).
                 D.     If all the preceding requirements have been satisfied, at the fourth step,
       the court “consider[s] the factors set forth in section 3553(a) to the extent that they
       are applicable.” 28 U.S.C. § 3852(c)(1)(A). The court must provide reasons for its
       determination based on consideration of the § 3553(a) factors. Chambliss, 948 F.3d
       at 693.
       4.        Here, defendant satisfied the exhaustion requirement by sending a request for a
reduction in sentence, which was denied by the warden at Elkton FCI on May 22, 2020. Over 30
days have passed since this denial. [Dkt. 785 at 14]. However, defendant fails to demonstrate that
his medical conditions or family circumstances constitute extraordinary and compelling reasons for
his release. First, defendant has not alleged the death or incapacitation of any family member that
would render him eligible for compassionate release based on family circumstances.
       5.        Defendant has not demonstrated his medical condition is an extraordinary and

                                                3
       Case 3:07-cr-00559-JAJ-TJS Document 789 Filed 09/09/20 Page 4 of 5




compelling reason. “A compassionate release due to a medical condition is an extraordinary and rare
event.” White v. United States, 378 F. Supp. 3d 784 (W.D. Mo. 2019). Even when a medical
condition may make confinement more difficult, that alone is not a sufficient basis for compassionate
release. See United States v. Malone, No. 1:07CR00037-001, 2019 WL 3337906, at *2 (W.D. Va.
July 25, 2019). Although defendant’s diabetes is serious, it does not rise to the level of
“extraordinary and compelling reasons.” The BOP routinely provides “chronic care clinics
for conditions such as cardiovascular disease, diabetes, and hypertension.” Medical Care,
Fed Bureau of Prisons, https://www.bop.gov/inmates/custody_and_care/medical_care.jsp
(last visited Aug. 28, 2020). Defendant’s diabetes is within the normal conditions treated by
the BOP and is not extraordinary or compelling.
       6.      After consideration of all defendant’s arguments, the Court concludes that
defendant has not satisfied the requirements for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A), as amended by the First Step Act of 2018.
       7.      In the alternative, defendant requests transfer to home confinement. The Courts
do not have the power to determine where a federal prisoner will serve his sentence. Only
the executive may make this decision. See 18 U.S.C. § 3621(b); United States v. Johnson,
563 F. 2d 362, 364 (8th Cir. 1977). As relevant here, 18 U.S.C. § 3624 grants the Bureau
of Prisons (“BOP”) the authority to place prisoners in home confinement toward the end of
their sentences. 18 U.S.C. § 3624(c)(2). Congress expanded the BOP’s power to grant home
confinement in the CARES Act. See Coronavirus Aid, Relief, and Economic Security
(“CARES”) Act, Pub. L No. 116-136, § 12003(b)(2). But neither § 3624 nor the CARES Act
vest this power in the Courts. Because Congress has not vested the Courts with the power to
transfer a prisoner to home confinement, they do not have it. Therefore, this Court cannot
grant defendant’s motion for transfer to home confinement.
       8.      Even if this Court had the power to order defendant transferred to home
confinement, it would decline to do so in the exercise of discretion. At sentencing, the Court
may recommend a defendant serve in a particular facility. 18 U.S.C. § 3621. In making this
                                                4
      Case 3:07-cr-00559-JAJ-TJS Document 789 Filed 09/09/20 Page 5 of 5




recommendation, the Court is able to consider defendant’s PSR, allocution (if any), and
arguments by counsel at the sentencing hearing. However, once a defendant has been
incarcerated, the Court no longer has detailed information regarding the defendant’s personal
circumstances and needs, including how defendant adjusts to incarceration and any
rehabilitative programing he has participated in. It is, instead, the Bureau of Prisons that has
the information and expertise necessary to make an appropriate housing decision. Even if
the Court had the ability to grant a motion for home confinement, it would decline to do so
in deference to the BOP’s decision-making regarding appropriate conditions of confinement.
       IT IS THEREFORE ORDERED that the July 13, 2020, Motion for Compassionate
Release [Dkt. 785] is denied.
       DATED this 9th day of September, 2020.




                                              5
